DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8 and 19-24, drawn to seismic data acquisition in general, with exploration systems emitting special signals, classified in the CPC scheme as G01V1/005.
II. Claims 9-18, drawn to generating seismic energy using mechanical driving means, classified in the CPC scheme as G01V1/143.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed clearly have materially different design and mode of operation, since the claims to the inventions of group I recite data including recitation of features of the data, while the claims to the inventions of group II recite apparatus for effecting seismic prospecting.  Furthermore, the inventions as claimed do not encompass 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Michael Berger on 11/18/2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-8 and 19-24.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Information Disclosure Statement
The information disclosure statement filed 6/20/2019 lists US 2013/0288897 to Babcock et al.  The specification mentions this document as “Distinctive land seismic sweep” in paragraph [0119].  However, Babcock is a patent publication titled “Synergistic Pesticidal Compositions”.  Applicant is advised that the IDS entry disagrees with the title mentioned in the specification. 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0004], line 3: “of seismic vibrator” appears instead of either “of a seismic vibrator” or “of seismic vibrators” 
Paragraph [0004]: the final sentence has too many verbs, “sends”, “is”, and “is” 
Paragraph [0006], line 3: “all of vibrators” appears instead of “all of the vibrators” 
Paragraph [0006], lines 4-7: the sentence seems to be awkwardly worded, if not ungrammatical – “encoding” is a gerund, acting grammatically as a noun in that it is object of the prepositions “with” and “without”, and “using” is also a gerund, apparently intended also to act grammatically as a noun in the sentence, but is an object of neither the verb phrase “may be activated” nor of either of the prepositions “with” and “without”, nor is “using” a subject of any verb (“to capture” is an infinitive, not taking a subject) 
Paragraph [0011], line 1: “transverse” appears instead of “traverse” 
Paragraph [0020], line 3: “rations” appears instead of “ratios” 
Paragraph [0027], line 5: “very unique” appears; “unique” is a binary attribute – either something is unique or it isn’t unique – use of the term “very unique” is meaningless 
Paragraph [0029], lines 5-6: the sentence spanning these two lines lacks a subject 
Paragraph [0037], line 9: “then” appears instead of “than” 
Paragraph [0049], line 5: “but is not” appears instead of “but not” 
Paragraph [0050], line 8: “on or more” appears instead of “one or more” 
Paragraph [0069]-[0071]: these figure descriptions are not sentences, whereas the other figure descriptions of paragraphs [0062]-[0068] are 
Paragraph [0080], line 5: “signals patterns” appears instead of “signal patterns” 
Paragraph [0081], line 7: “signals songs” appears instead of “signal songs” 
Paragraph [0082], first line: “plurality of plurality” appears instead of “plurality”
Paragraph [0083], first line: “plurality of plurality” appears instead of “plurality” 
Paragraph [0088], line 1: “signals patterns” appears instead of “signal patterns” 
Paragraph [0088], line 3: “signals patterns” appears instead of “signal patterns”. 
Appropriate correction is required.


Claim Objections
Claims 2 and 6 objected to because of the following informalities: 
Claim 2, line 1: “plurality of plurality” appears instead of “plurality” 
Claim 6, line 1: “plurality of plurality” appears instead of “plurality”. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to data, which is neither process, machine, manufacture, nor composition of matter. 
Claims 1-8 and 19-24 are further rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to transient signals, which are neither process, machine, manufacture, nor composition of matter. 
It is noted that songs are not protectable by patent, but rather by copyright.  Applicant is cautioned that any use of, e.g., Van Halen’s “Eruption”, or a particular recording of Beethoven’s Fifth Symphony (e.g., as performed by a particular orchestra led by a particular conductor, such orchestra and/or conductor holding rights to the recording of the performance), or any derivative piece made from such work (e.g., by down-sampling, or extraction of segments of the recording) for industrial or commercial use may expose Applicant (or Applicant's licensees) to damages for copyright infringement.  The Patent Office is not in a position to advise Applicant in this regard, and this paragraph is not to be considered as rendering of legal advice.  Applicant is advised to consult with an intellectual property attorney with sufficient relevant experience in copyright law. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 5, 6, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "The plurality of plurality of seismic source signals" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "said plurality of patterns" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "said each seismic source signal" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "said plurality of seismic source patterns" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "said plurality of frequencies" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "plurality of seismic source signals songs" in line 5.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 23 recites a “plurality of seismic source songs of claim 19, which do not vary sequentially for more than 4 notes.”  The specification describes the invention as using “songs”, even giving as examples titles of classical and popular songs.  Exemplary songs use scales in a range of about 40 Hz (for the lowest bass note) up to about 2 kHz ( for high notes), considering only the range of fundamental frequencies of the notes.  Consequently, a minor step (about a 6% change in frequency) in such a song could range from about 2.4 Hz up to about 600 Hz.  Bringing such songs down to a seismic frequency range of roughly 2Hz to 80 Hz, e.g., by means of frequency shifting or heterodyning) distorts the frequency ratios (e.g., E-660 is 1.5 times A-440, so an octave below each would have corresponding frequencies E-330 and A-220; a frequency shift by 200 Hz drops these both to 130 Hz and 20 Hz, respectively, they no longer have the same musical relation as notes, and what had been a seven note interval on, e.g., a piano, is now more than two octaves (e.g., more than 25 notes).  It is not clear how the limitation of claim 23 can be satisfied, and this uncertainty in its practice renders claim 23 indefinite. 
Claim 24 recites a “plurality of seismic source songs of claim 19, which do not overlap in harmonics”.  Since songs typically include musical notes, and musical notes are drawn from a scale. Derived from frequencies in small whole number ratios (e.g., 1, 9/8, 5/4, 4/3, 3/2, 5/3, 15/8, 2 for a scale in a major key), each of the notes in the scale has, in its harmonic spectrum, frequencies in common with frequencies in the harmonic spectrum of every other note in the scale (e.g., twice the tonic is the octave, twice the frequency of the perfect fifth is three times the frequency of the tonic, and so on).  It is not clear, then, how the limitations of claim 24 could be met using music, at least music in a Western tradition.  Uncertainty as to practice of the invention of claim 24 renders the claim indefinite, in the absence of further clarification. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 19, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eick et al. (US 2013/0286780). 
As to claim 1, Eick discloses a plurality of seismic source signals for seismic surveying, said each seismic source signal having a length t, a plurality of frequencies and a plurality of amplitudes at a plurality of times, wherein said plurality of frequencies and plurality of amplitudes do not vary sequentially by more than 6 notes, and wherein said plurality of seismic source signals are each unique and do not substantially overlap in frequency and amplitude and rhythm such that they can be distinguished from each other (paragraph [0021]; paragraph [0023], first four sentences). 
As to claim 19, Eick discloses a plurality of seismic source songs for seismic surveying, said each seismic source song having a length and a series of notes having non-sequentially varying frequencies and a rhythm, wherein said plurality of frequencies does not vary sequentially over more than 6 notes, and wherein said plurality of seismic source songs are each unique and do not overlap for more than 4 notes in frequency or rhythm such that plurality of seismic source signals songs can be distinguished from each other (paragraph [0020], first sentence; paragraph [0021]; paragraph [0023], first four sentences). 

Claims 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ross et al. (US 2012/0147701). 
As to claim 5, Ross discloses a plurality of n seismic source signals for seismic surveying (seismic vibratory source signals for seismic surveying; paragraphs [0011], [0013], [0052]), said each seismic source signal having a length t (t1, t2 ... tn), and having a pattern p (p1, p2 ... pn), comprising a plurality of frequencies and a plurality of amplitudes at a plurality of times (a source acoustic output provides a firing pattern having a pattern length and the patterns comprise notches that cover different frequency ranges and amplitudes at time intervals; paragraphs [0011], [0045], [0055], [0056], [0058]), wherein said plurality of frequencies and plurality of amplitudes do not vary sequentially over an entirety of said length (the patterns comprise notches that cover different frequency ranges and amplitudes and sequential firing patterns comprising frequency ranges and amplitudes are the same (do not vary) over the firing pattern length; paragraphs [0056], [0058]), and wherein said plurality of seismic source signals patterns (p1, p2 ... pn) do not substantially overlap in frequency, rhythm or amplitude such that they can be distinguished from each other (the patterns covering frequency ranges do not overlap significantly (substantially) and examining the firing pattern enabling separation of the seismic signals (distinguish the patterns}: paragraphs [0056], [0070]}. 
As to claim 6, Ross further discloses that said plurality of seismic source signal patterns were confirmed by cross correlation to not substantially overlap (the patterns covering frequency ranges do not overlap significantly (substantially) by testing the limits to overlap of the spectra is done by processing simulated patterned shots to check the accuracy of the reconstruction (confirm by cross correlation); paragraphs [0070], [0071]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Eick in view of Ross. 
As to claim 2, Eick teaches the plurality of plurality of seismic source signals of claim 1 as discussed above.  However, Eick does not teach that said plurality of patterns were confirmed by cross-correlation to not substantially overlap.  Ross teaches a plurality of seismic source signal patterns confirmed by cross correlation to not substantially overlap (the patterns covering frequency ranges do not overlap significantly (substantially) by testing the limits to overlap of the spectra is done by processing simulated patterned shots to check the accuracy of the reconstruction (confirm by cross correlation); paragraphs [0070], [0071]), and therefore suggests that said plurality of patterns were confirmed by cross-correlation to not substantially overlap.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the plurality of plurality of seismic source signals of claim 1 as taught by Eick, in combination with said plurality of patterns being confirmed by cross-correlation to not substantially overlap as suggested by Ross, since such combination validates that the signals can be distinguished during processing of received reflections, and prior to the capital outlay of actually acquiring the survey, thus enabling mitigation of exploration risk. 

Claims 3/1, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Eick in view of Kira (US 2009/0183624). 
As to claim 3/1, Eick teaches the plurality of seismic source signals of claim 1 as discussed above.  However, Eick does not teach the plurality of seismic source signals not substantially overlapping in timbre.  Kira teaches a definition of timbre as waveform or envelope (paragraph [0024]; Applicant’s specification, meanwhile, merely equates timbre with “tonality”, paragraph [0024], line 7 of the specification).  Kira further teaches sound generation of each timbre of waveform signals not overlapping one another (paragraphs [0033], [0093])., and therefore suggests the plurality of seismic source signals not substantially overlapping in timbre.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the plurality of seismic source signals of claim 1 as taught by Eick, in combination with the plurality of seismic source signals not substantially overlapping in timbre as suggested by Kira, since such combination enables generating and outputting tones with different timbres in different ranges for an improved seismic survey. 
As to claim 20, Eick teaches the plurality of seismic source songs of claim 19 as discussed above.  However, Eick does not teach the plurality of seismic source signals not overlapping in timbre.  Kira teaches a definition of timbre as waveform or envelope (paragraph [0024]; Applicant’s specification, meanwhile, merely equates timbre with “tonality”, paragraph [0024], line 7 of the specification).  Kira further teaches sound generation of each timbre of waveform signals not overlapping one another (paragraphs [0033], [0093])., and therefore suggests the plurality of seismic source signals not overlapping in timbre.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the plurality of seismic source songs of claim 19 as taught by Eick, in combination with the plurality of seismic source signals not overlapping in timbre as suggested by Kira, since such combination enables generating and outputting tones with different timbres in different ranges for an improved seismic survey. 
As to claim 21, Eick teaches the plurality of seismic source songs of claim 19 as discussed above.  However, Eick does not teach that the plurality of seismic source songs do not overlap in amplitude.  Kira teaches a definition of timbre as waveform or envelope (paragraph [0024]; Applicant’s specification, meanwhile, merely equates timbre with “tonality”, paragraph [0024], line 7 of the specification).  Kira further teaches sound generation of each timbre of waveform signals not overlapping one another (paragraphs [0033], [0093]), the generation including specific tabulated values of volume or loudness (FIG. 4), and therefore suggests the plurality of seismic source signals not overlapping in amplitude.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the plurality of seismic source songs of claim 19 as taught by Eick, in combination with the plurality of seismic source signals not overlapping in amplitude as suggested by Kira, since such combination enables generating and outputting songs with different loudnesses in different ranges for an improved seismic survey. 
Claim 3/2 is rejected under 35 U.S.C. 103 as being unpatentable over Eick in view of Ross, and further in view of Kira.  
As to claim 3/2, Eick as modified by Ross teaches the plurality of seismic source signals of claim 2 as discussed above.  However, Eick does not teach the plurality of seismic source signals not substantially overlapping in timbre.  Kira teaches a definition of timbre as waveform or envelope (paragraph [0024]; Applicant’s specification, meanwhile, merely equates timbre with “tonality”, paragraph [0024], line 7 of the specification).  Kira further teaches sound generation of each timbre of waveform signals not overlapping one another (paragraphs [0033], [0093])., and therefore suggests the plurality of seismic source signals not substantially overlapping in timbre.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the plurality of seismic source signals of claim 2 as taught by Eick as modified by Ross, in combination with the plurality of seismic source signals not substantially overlapping in timbre as suggested by Kira, since such combination enables generating and outputting tones with different timbres in different ranges for an improved seismic survey. 

Claims 4/1 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Eick in view of Iida et al. (US 6,643,470). 
As to claim 4/1, Eick teaches the plurality of seismic source signals of claim 1 as discussed above.  However, Eick does not teach the plurality of seismic source signals not substantially overlapping in phase.  Iida teaches the phase of signals to not overlap (col. 3, lines 41-44), and therefore suggests the plurality of n seismic source signals not substantially overlapping in phase.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the plurality of seismic source signals of claim 1 as taught by Eick, in combination with the plurality of seismic source signals not substantially overlapping in phase as suggested by Iida, since such combination improves seismic surveying by better distinguishing frequency-modulated signals. 
As to claim 22, Eick teaches the plurality of seismic source songs of claim 19 as discussed above.  However, Eick does not teach the plurality of seismic source signals not overlapping in phase.  Iida teaches the phase of signals to not overlap (col. 3, lines 41-44), and therefore suggests the plurality of n seismic source signals not overlapping in phase.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the plurality of seismic source songs of claim 19 as taught by Eick, in combination with the plurality of seismic source signals not overlapping in phase as suggested by Iida, since such combination improves seismic surveying by better distinguishing frequency-modulated signals. 

Claim 4/2 is rejected under 35 U.S.C. 103 as being unpatentable over Eick in view of Ross, and further in view of Iida. 
As to claim 4/2, Eick as modified by Ross teaches the plurality of seismic source signals of claim 2 as discussed above.  However, Eick does not teach the plurality of seismic source signals not substantially overlapping in phase.  Iida teaches the phase of signals to not overlap (col. 3, lines 41-44), and therefore suggests the plurality of seismic source signals not substantially overlapping in phase.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the plurality of seismic source signals of claim 2 as taught by Eick as modified by Ross, in combination with the plurality of seismic source signals not substantially overlapping in phase as suggested by Iida, since such combination improves seismic surveying by better distinguishing frequency-modulated signals. 

Claims 7/5 and 7/6/5 are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Kira. 
As to claim 7/5 and 7/6/5, Ross teaches the plurality of n seismic source signals of claim 5 and 6 as discussed above.  However, Ross does not teach the plurality of n seismic source signals not overlapping in timbre.  Kira teaches a definition of timbre as waveform or envelope (paragraph [0024]; Applicant’s specification, meanwhile, merely equates timbre with “tonality”, paragraph [0024], line 7 of the specification).  Kira further teaches sound generation of each timbre of waveform signals not overlapping one another (paragraphs [0033], [0093])., and therefore suggests the plurality of n seismic source signals not overlapping in timbre.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the plurality of n seismic source signals of claim 5 and 6 as taught by Ross, in combination with the plurality of n seismic source signals not overlapping in timbre as suggested by Kira, since such combination enables generating and outputting tones with different timbres in different ranges for an improved seismic survey. 

Claims 8/5 and 8/6/5 are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Iida. 
As to claim 8/5 and 8/6/5, Ross teaches the plurality of n seismic source signals of claim 5 and 6 as discussed above.  However, Ross does not teach the plurality of n seismic source signals not overlapping in phase.  Iida teaches the phase of signals to not overlap (col. 3, lines 41-44), and therefore suggests the plurality of n seismic source signals not overlapping in phase.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the plurality of n seismic source signals of claim 5 and 6 as taught by Ross, in combination with the plurality of n seismic source signals not overlapping in phase as suggested by Iida, since such combination improves seismic surveying by better distinguishing frequency-modulated signals. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645